DECISION
On June 27, 2016, the Defendant was sentenced to a commitment of five (5) years to the Department of Corrections for the offense of Count I: Criminal Possession of Dangerous Drugs, a felony, in violation of §45-9-102(2), MCA. The Court dismissed Count II: Criminal Possession of Dangerous Drugs, a misdemeanor; and Count III: Criminal Possession of Drug Paraphernalia, a misdemeanor. Any period of community supervision would be under conditions of probation as stated in the Judgment.
On April 8, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman, of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is *92presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
Done in open Court this 7th day of October, 2016.
DATED this 28th day of October, 2016.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.